The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 4, 2014

                                     No. 04-14-00500-CR

                                     Edward ROMERO,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3128
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER
        The trial court imposed sentence on June 2, 20; Appellant’s notice of appeal was due to
be filed by July 7, 2014. See TEX. R. APP. P. 26.2(a). On July 17, 2014, this court received
Appellant’s motion for extension of time to file a notice of appeal and the notice of appeal.
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED;
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court